Title: Address to the Massachusetts Provincial Congress, 4 July 1775
From: Washington, George
To: Massachusetts Provincial Congress



Gentlemen
[Cambridge, c.4 July 1775]

Your kind Congratulations on my Appointment, & Arrival demand my warmest Acknowledgements, and will ever be retained in grateful Remembrance.
In exchanging the Enjoyments of domestic Life for the Duties of my present honourable, but arduous Station, I only emulate the Virtue & publick Spirit of the whole Province of Massachusetts Bay, which with a Firmness, & Patriotism without Example in modern History, has sacrificed all the Comforts of social & political Life, in Support of the Rights of Mankind, & the Welfare of our common Country. My highest Ambition is to

be the happy Instrument of vindicating those Rights, & to see this devoted Province again restored to Peace, Liberty & Safety.
The short Space of Time which has elapsed since my Arrival does not permit me to decide upon the State of the Army—The Course of human Affairs forbids an Expectation, that Troops formd under such Circumstances, should at once posses the Order, Regularity & Discipline of Veterans—Whatever Deficiencies there may be, will I doubt not, soon be made up by the Activity & Zeal of the Officers, and the Docility & Obedience of the Men. These Quali⟨ties,⟩ united with their native Bravery, & Spirit will afford a happy Presage of Success, & put a final Period to those Distresses which now overwhelm this once happy Country.
I most sincerely thank you, Gentlemen, for your Declarations of Readiness at all Times to assist me in the Discharge of the Duties of my Statio⟨n.⟩ they are so complicated, & extended that I shall Need the Assistance of every good Man, & Lover of his Country; I therefore respose the utmost Confidence in your [Aids]—In Return for your affectionate Wishes to my-self permit me to say, that I earnestly implore that Divine Being in whose Hands are all human Events, to make you & your Constituents, as distinguished in private, & publick Happiness, as you have been by ministeria⟨l⟩ Oppression, by private & publick Distress.
